                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    TEXARKANA DIVISION

CARLA SANDEFUR                                                                                      PLAINTIFF

vs.                                       Civil No. 4:19-cv-04029

ANDREW SAUL,                                                                                     DEFENDANT
Commissioner, Social Security Administration

                                       MEMORANDUM OPINION

        On July 19, 2019, Defendant filed an Unopposed Motion For Reversal and Remand. ECF

No. 18.1 The motion states Plaintiff has no objections. Id. The parties have consented to the

jurisdiction of a magistrate judge to conduct any and all proceedings in this case, including

conducting the trial, ordering the entry of a final judgment, and conducting all post-judgment

proceedings. ECF No. 7. Pursuant to this authority, the Court issues this memorandum opinion and

orders the entry of a final judgment in this matter.

        Defendant requests a remand so the Commissioner may conduct further administrative

proceedings.

        This Court finds this motion is well-taken and should be granted. The Commissioner’s

decision is reversed, and this matter is hereby remanded pursuant to sentence four of 42 U.S.C. §

405(g) for further proceedings. Plaintiff may still, however, file a motion for attorney’s fees pursuant

to the Equal Access to Justice Act, 28 U.S.C. § 2412.

        A judgment incorporating these findings will be entered pursuant to Federal Rules of Civil

Procedure 52 and 58.


        1
           The docket numbers for this case are referenced by the designation “ECF No.” The transcript pages for
this case are referenced by the designation “Tr.”

                                                        1
ENTERED this 24th day of July 2019.
                                      /s/ Barry A. Bryant
                                      HON. BARRY A. BRYANT
                                      U.S. MAGISTRATE JUDGE




                                  2
